DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements, filed 20 April 2020 and 8 January 2021, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20200420 and 20210108, are attached to the instant Office action.

Double Patenting
Claims 5-6 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10, 325, 181 B2. 
a.	Regarding claim 1, the conflicted patent discloses an image classification method for a computer device, comprising: 

adjusting a display parameter of the original image to satisfy a value condition to obtain an adjusted original image (claim 5, limitation 1);
transforming the display parameter of the original image according to a distribution condition that distribution of the display parameter needs to satisfy, to obtain a transformed image (claim 5, limitation 2);
training a neural network model based on the category of the object in the original image and a training set constructed by the adjusted original image and the transformed image (claim 1, limitation 3); and
determining a category of an object contained in a to-be-predicted image based on the trained neural network model (claim 1, limitation 5).
b.	Regarding claims 11 and 16, claims 11 and 16 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 5-10, 11, 15-16 and, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (WO 2016075081 A1; hereinafter, “Chris”; To make it clear, EP 3218076 B1 was cited.).
a.	Regarding claim 1, Chris discloses an image classification method for a computer device, comprising: 
obtaining an original image and a category of an object contained in the original image (Christ discloses that “the process reads a digital image depicting a toy object to be [recognized] at Figs. 4B-S404 and 4C-S407 and ¶¶0094 and 0097);
adjusting a display parameter of the original image to satisfy a value condition to obtain an adjusted original image (Chris discloses that “the process performs a detection process on the captured image in order to detect one or more toy objects in the captured image. Generally, detection can be done in several ways, like extracting the contours after edge detection with e.g. Canny algorithm, and then performing the above described recognition tasks for each image region where a contour is found, or by using a sliding window approach and by gathering top prediction scores and thus identifying regions of the image which contain objects that are likely toy object candidates. The detection may use a colour-based detection, selective search or any other detection method. The detection may be done by taking different subcrops of a digital image by a sliding window and/or following an edge recognition and/or contour extraction process and/or by another suitable detection algorithm” at Fig. 4C-S408 and ¶0099);
transforming the display parameter of the original image according to a distribution condition that distribution of the display parameter needs to satisfy, to obtain a transformed image (Chris discloses that “the process performs a detection process on the captured image in order to detect one or more toy objects in the captured image. Generally, detection can be done in several ways, like extracting the contours after edge detection with e.g. Canny algorithm, and then performing the above described recognition tasks for each image region where a contour is found, or by using a sliding window approach and by gathering top 
training a neural network model based on the category of the object in the original image and a training set constructed by the adjusted original image and the transformed image (Chris discloses that “he process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images. The learning step results in a neural network model that is trained to recognize toy objects that are present in an image. The learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database. The learning step may be implemented as a series of training steps in which a deep convolutional neural network is optimized via a suitable optimization algorithm like e.g. stochastic gradient descent. The learning step results in a trained model that may subsequently be used in a recognition task. The training of a deep convolutional neural network may be conducted using a training process known as such in the art, e.g. by a series of forward and backward passes of input information and gradients, respectively. The deep convolutional neural network consists of convolutional, rectification, normalization, pooling, interconnected and softmax layers. A convolutional neural network is regarded as deep when it comprises at least four layers. In some embodiments the deep convolutional neural network comprises at least 5 layers, such as at least 6 layers, e.g. layer receiving an output of the previous layer as an input. In some embodiments, the top level inter-connected layers of the said network can be replaced by another classification algorithm which uses outputs from convolutional layers as inputs for classification” at Fig. 4A-S403); and

b.	Regarding claim 5, Chris discloseswherein the determining a category of an object contained in a to-be-predicted image based on the trained neural network model comprises:
in a single neural network model, extracting an image feature in the to-be-predicted image, and performing down-sampling processing on the extracted image feature (Chris discloses that “he process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images. The learning step results in a neural network model that is trained to recognize toy objects that are present in an image. The learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database. The learning step may be implemented as a series of training steps in which a deep convolutional neural network is optimized via a suitable optimization algorithm like e.g. stochastic gradient descent. The learning step results in a trained model that may subsequently be used in a recognition task. The training of a deep convolutional neural network may be conducted using a training process known as such in the art, e.g. by a series of forward and backward passes of input information and gradients, respectively. The deep convolutional neural network consists of convolutional, rectification, normalization, pooling, 
mapping a feature of the down-sampling process to a probability that the object belongs to different categories (Chris discloses that “he process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images. The learning step results in a neural network model that is trained to recognize toy objects that are present in an image. The learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database. The learning step may be implemented as a series of training steps in which a deep convolutional neural network is optimized via a suitable optimization algorithm like e.g. stochastic gradient descent. The learning step results in a trained model that may subsequently be used in a recognition task. The training of a deep convolutional neural network may be conducted using a training process known as such in the art, e.g. by a series of forward and backward passes of input information and gradients, respectively. The deep convolutional neural network consists of convolutional, rectification, normalization, pooling, interconnected and softmax layers. A convolutional neural network is regarded as deep when it comprises at least four layers. In some embodiments the deep convolutional neural network comprises at least 5 layers, such as at least 6 layers, e.g. layer receiving an output of the previous layer as an input. In some embodiments, the top level inter-connected layers of the said network can be replaced by another classification algorithm which uses outputs from convolutional layers as inputs for classification” at Fig. 4A-S403).

in a combined neural network model, correspondingly extracting an image feature from the to-be-predicted image of at least two objects using the combined neural network model (Chris discloses that “he process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images. The learning step results in a neural network model that is trained to recognize toy objects that are present in an image. The learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database. The learning step may be implemented as a series of training steps in which a deep convolutional neural network is optimized via a suitable optimization algorithm like e.g. stochastic gradient descent. The learning step results in a trained model that may subsequently be used in a recognition task. The training of a deep convolutional neural network may be conducted using a training process known as such in the art, e.g. by a series of forward and backward passes of input information and gradients, respectively. The deep convolutional neural network consists of convolutional, rectification, normalization, pooling, interconnected and softmax layers. A convolutional neural network is regarded as deep when it comprises at least four layers. In some embodiments the deep convolutional neural network comprises at least 5 layers, such as at least 6 layers, e.g. layer receiving an output of the previous layer as an input. In some embodiments, the top level inter-connected layers of the said network can be replaced by another classification algorithm which uses outputs from convolutional layers as inputs for classification” at Fig. 4A-S403);
cascading the extracted image feature and performing down-sampling processing (Chris discloses that “he process performs an iterative learning process in which parameters of a 
respectively mapping the image feature from the down-sampling process to a probability that the at least two objects belong to different categories (Chris discloses that “he process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images. The learning step results in a neural network model that is trained to recognize toy objects that are present in an image. The learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database. 
d.	Regarding claim 7, Chris discloses wherein the adjusting a display parameter of the original image to satisfy a value condition comprises:
detecting an imaging region of the object contained in the original image (Chris discloses that “the process performs a detection process on the captured image in order to detect one or more toy objects in the captured image. Generally, detection can be done in several ways, like extracting the contours after edge detection with e.g. Canny algorithm, and then performing the above described recognition tasks for each image region where a contour is found, or by using a sliding window approach and by gathering top prediction scores and thus identifying regions of the image which contain objects that are likely toy object candidates. The detection may use a colour-based detection, selective search or any other detection method. The detection may be done by taking different subcrops of a digital image by a sliding window and/or following an edge recognition and/or contour extraction process and/or by another suitable detection algorithm” at Fig. 4C-S408 and ¶0099); and

e.	Regarding claim 8, Chris discloses wherein the adjusting a display parameter of the original image to satisfy a value condition comprises:
performing image enhancement processing on each color channel of the original image based on a recognition degree that the original image needs to satisfy (Chris discloses that “the process performs a detection process on the captured image in order to detect one or more toy objects in the captured image. Generally, detection can be done in several ways, like extracting the contours after edge detection with e.g. Canny algorithm, and then performing the above described recognition tasks for each image region where a contour is found, or by using a sliding window approach and by gathering top prediction scores and thus identifying regions of the image which contain objects that are likely toy object candidates. The detection may use a colour-based detection, selective search or any other detection method. The detection may be done by taking different subcrops of a digital image by a sliding window and/or following an edge recognition and/or contour extraction process and/or by another suitable detection algorithm” at Fig. 4C-S408 and ¶0099).

cropping a non-imaging region of the object in the original image (Chris discloses that “the process performs a detection process on the captured image in order to detect one or more toy objects in the captured image. Generally, detection can be done in several ways, like extracting the contours after edge detection with e.g. Canny algorithm, and then performing the above described recognition tasks for each image region where a contour is found, or by using a sliding window approach and by gathering top prediction scores and thus identifying regions of the image which contain objects that are likely toy object candidates. The detection may use a colour-based detection, selective search or any other detection method. The detection may be done by taking different subcrops of a digital image by a sliding window and/or following an edge recognition and/or contour extraction process and/or by another suitable detection algorithm” at Fig. 4C-S408 and ¶0099); and
adjusting the cropped image to preset dimensions (Chris discloses that “the process performs a detection process on the captured image in order to detect one or more toy objects in the captured image. Generally, detection can be done in several ways, like extracting the contours after edge detection with e.g. Canny algorithm, and then performing the above described recognition tasks for each image region where a contour is found, or by using a sliding window approach and by gathering top prediction scores and thus identifying regions of the image which contain objects that are likely toy object candidates. The detection may use a colour-based detection, selective search or any other detection method. The detection may be done by taking different subcrops of a digital image by a sliding window and/or following an edge recognition and/or contour extraction process and/or by another suitable detection algorithm” at Fig. 4C-S408 and ¶0099).

determining, according to a value space in which a display parameter of at least one category of the original image is located and a distribution condition that the value space satisfies, a missing display parameter according to the display parameter of the original image compared with the distribution condition (Chris discloses that “the process performs a detection process on the captured image in order to detect one or more toy objects in the captured image. Generally, detection can be done in several ways, like extracting the contours after edge detection with e.g. Canny algorithm, and then performing the above described recognition tasks for each image region where a contour is found, or by using a sliding window approach and by gathering top prediction scores and thus identifying regions of the image which contain objects that are likely toy object candidates. The detection may use a colour-based detection, selective search or any other detection method. The detection may be done by taking different subcrops of a digital image by a sliding window and/or following an edge recognition and/or contour extraction process and/or by another suitable detection algorithm” at Fig. 4C-S408 and ¶0099);and
transforming the display parameter of the original image into the missing display parameter, to obtain the transformed image (Chris discloses that “the process performs a detection process on the captured image in order to detect one or more toy objects in the captured image. Generally, detection can be done in several ways, like extracting the contours after edge detection with e.g. Canny algorithm, and then performing the above described recognition tasks for each image region where a contour is found, or by using a sliding window approach and by gathering top prediction scores and thus identifying regions of the image which contain objects that are likely toy object candidates. The detection may use a colour-based detection, selective search or any other detection method. The detection may be done by taking 
h.	Regarding claim 11, Chris discloses a computer device, comprising:
a memory storing computer-readable instructions (Chris discloses that “a computer program encoded on a computer readable medium, such as a disk drive or other memory device. The computer program includes an executable computer program code configured to instruct a data processing system to perform steps for training and/or for recognition and object recognition described herein. According to one aspect, a computer-readable medium has stored thereon instructions which, when executed by one or more central or graphics processing units, cause the central of graphics processing unit to perform an embodiment of the training process described herein” at ¶¶0060-0061); and
a processor coupled to the memory for executing the computer-readable instructions to perform (Chris discloses that “a computer program encoded on a computer readable medium, such as a disk drive or other memory device. The computer program includes an executable computer program code configured to instruct a data processing system to perform steps for training and/or for recognition and object recognition described herein. According to one aspect, a computer-readable medium has stored thereon instructions which, when executed by one or more central or graphics processing units, cause the central of graphics processing unit to perform an embodiment of the training process described herein” at ¶¶0060-0061). Moreover, rest of the claim limitations are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
i.	Regarding claim 15, claim 15 is analogous and corresponds to claim 5. See rejection of claim 5 for further explanation.
j.	Regarding claim 20, claim 20 is analogous and corresponds to claim 15. See rejection of claim 15 for further explanation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (WO 2016075081 A1; hereinafter, “Chris”; To make it clear, EP 3218076 B1 was cited.).
a.	Regarding claim 2, Chris discloses wherein the training a neural network model comprises:
initializing the neural network model (Chris discloses that “he process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images. The learning step results in a neural network model that is trained to recognize toy objects that are present in an image. The learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database. The learning step may be implemented as a series of training steps in which a deep convolutional neural network is optimized via a suitable optimization algorithm like e.g. stochastic gradient descent. The learning step results in a trained model that may subsequently be used in a recognition task. The training of a deep convolutional neural network may be conducted using a training process known as such in the art, e.g. by a series of forward and backward passes of input information and gradients, respectively. The deep convolutional neural network consists of convolutional, rectification, normalization, pooling, interconnected and softmax layers. A convolutional neural network is regarded as deep when it comprises at least four layers. In some embodiments the deep convolutional neural network comprises at least 5 layers, such as at least 6 layers, e.g. layer receiving an output of the previous layer as an input. In some embodiments, the top level inter-connected layers of the said network can be replaced by another classification algorithm which uses outputs from convolutional layers as inputs for classification” at Fig. 4A-S403). However, Chris does not disclose inputting an image in the training set and a corresponding category into the neural network model for iterative training until a loss function of the neural network model satisfies a convergence condition, to obtain a single neural network model for classifying the to-be- predicted image.
Mu discloses inputting an image in the training set and a corresponding category into the neural network model for iterative training until a loss function of the neural network model satisfies a convergence condition, to obtain a single neural network model for classifying the to-be- predicted image (Mu discloses that “training the neural network by (iteratively) adjusting parameters of the neural network based on concurrent application of multiple loss functions to the subset of images …” at Fig. 3-304 and ¶¶0064-0065).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the loss function in the iterative neural network process of Mu to the neural network of Chris.
The suggestion/motivation would have been to “reduce overhead of large-scale visual data storage and may expedite similarity-based search, among other possible benefits” (Mu; ¶0002).
b.	Regarding claim 3, the combination applied in claim 2 discloses further comprising: 
obtaining the loss function of the neural network model by combining a K loss function and a multi-categorization logarithmic loss function at a preset ratio (Mu discloses that “The multiple loss functions include a classification loss function and a hashing loss function. The classification loss function is associated with an image classification function that extracts image features from the subset of images, and the hashing loss function is associated with a hashing function that generates hash codes for the subset of images …” at Fig. 3-304 and ¶¶0064-0065).
c.	Regarding claim 4, the combination applied in claim 2 discloses wherein the training a neural network model comprises:
initializing the neural network model (Chris discloses that “he process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images. The learning step results in a neural network model that is trained to recognize toy objects that are present in an image. The learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database. The learning step may be implemented as a series of training steps in which a deep convolutional neural network is optimized via a suitable optimization algorithm like e.g. stochastic gradient descent. The learning step results in a trained model that may subsequently be used in a recognition task. The training of a deep convolutional neural network may be conducted using a training process known as such in the art, e.g. by a series of forward and backward passes of input information and gradients, respectively. The deep convolutional neural network consists of convolutional, rectification, normalization, pooling, interconnected and softmax layers. A convolutional neural network is regarded as deep when it comprises at least four layers. In some embodiments the deep convolutional neural network comprises at least 5 layers, such as at least 6 layers, e.g. layer receiving an output of the previous layer as an input. In some embodiments, the top level inter-connected layers of the said network can be replaced by another classification algorithm which uses outputs from convolutional layers as inputs for classification” at Fig. 4A-S403);
according to at least two objects contained in the original image, initializing a cascade layer, a fully connected layer, a classification layer corresponding to the object that are sequentially connected to the neural network model, to obtain a combined neural network model used for classifying the to-be-predicted image (Chris discloses that “he process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images. The learning step results in a neural network model that is trained to recognize toy objects that are present in an image. The learning process is achieved by training a deep convolutional neural network whose hyper-parameters are chosen based on the performance on validation portion of the training database. The learning step may be implemented as a series of training steps in which a deep convolutional neural network is optimized via a suitable optimization algorithm like e.g. stochastic gradient descent. The learning step results in a trained model that may subsequently be used in a recognition task. The training of a deep convolutional neural network may be conducted using a training process known as such in the art, e.g. by a series of forward and backward passes of input information and gradients, respectively. The deep convolutional neural network consists of convolutional, rectification, normalization, pooling, interconnected and softmax layers. A convolutional neural network is regarded as deep when it comprises at least four layers. In some embodiments the deep convolutional neural network comprises at least 5 layers, such as at least 6 layers, e.g. layer receiving an output of the previous layer as an input. In some embodiments, the top level inter-connected layers of the said network can be replaced by another classification algorithm which uses outputs from convolutional layers as inputs for classification” at Fig. 4A-S403); and
inputting an image in the training set and a corresponding category into the combined neural network model for iterative training until the loss function satisfies the convergence condition (Mu discloses that “training the neural network by (iteratively) adjusting parameters of the neural network based on concurrent application of multiple loss functions to the subset of images …” at Fig. 3-304 and ¶¶0064-0065).
d.	Regarding claims 12-14, claims 12-14 are analogous and correspond to claims 2-4. See rejection of claims 2-4 for further explanation.
e.	Regarding claims 17-19, claims 17-19 are analogous and correspond to claims 12-14. See rejection of claims 12-14 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609